                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALFONSO OSEGUERA, et al.,
                                                                                        Case No. 17-cv-03252-PJH
                                   8                   Plaintiffs,

                                   9             v.                                     ORDER VACATING TRIAL AND
                                                                                        RELATED DATES AND SETTING A
                                  10     LONGHUA ZHU, et al.,                           CASE MANAGEMENT CONFERENCE
                                  11                   Defendants.                      Re: Dkt. No. 95

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiffs’ “Motion to Modify the Court’s Pretrial Scheduling
                                  14   Order.” Dkt. 95. Good cause appearing, the court hereby VACATES the existing trial
                                  15   date and all related dates and deadlines. Further, the court ORDERS the parties (or their
                                  16   respective counsel, if any) to appear before the court for a case management conference
                                  17   on May 28, 2020. By May 21, 2020, the parties must also file a case management
                                  18   statement in accordance with the court’s December 7, 2017 Order Setting Case
                                  19   Management Conference. Dkt. 19. Consistent with that order, defendant Longhua Zhu
                                  20   may submit a separate statement. All case management conferences shall be held
                                  21   telephonically through CourtCall. The parties shall refer to Judge Hamilton’s Notice re
                                  22   CMC Telephonic Appearance Procedures for using CourtCall services.
                                  23          This order does not alter the court’s March12, 2020 order concerning defendant
                                  24   Fusan Corporation’s deadline to retain substitute counsel. Dkt. 93. As set forth in that
                                  25   order, any substitute counsel must enter his or her notice of appearance in this action by
                                  26   March 31, 2020. Further, attorney Danning Jiang remains obligated to receive and
                                  27   forward any filings in this action until March 31, 2020.
                                  28
                                   1         IT IS SO ORDERED.

                                   2   Dated: March 30, 2020

                                   3                             /s/ Phyllis J. Hamilton
                                                                 PHYLLIS J. HAMILTON
                                   4                             United States District Judge
                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                 2
